Citation Nr: 0409854	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  00-12 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the hips. 

2.  Entitlement to an initial compensable evaluation for a corneal 
scar of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 1975 
to September 1978 and from August 1981 to August 1998.  This 
matter comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In September 2002, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  In May 2003, the Board remanded 
this claim to the RO for additional development.  While the claim 
was in remand status, the RO granted service connection for a low 
back disability.  The case has been returned to the Board and is 
ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed all 
evidence necessary for the equitable disposition of the claim.   

2.  The veteran does not have a current hip disability.  

3.  The service-connected corneal scar of the left eye is 
manifested by complaints of pain, redness, and swelling.  



CONCLUSIONS OF LAW

1.  Claimed arthritis of the hips was not incurred in service, is 
not presumed to have been incurred in service, and was not 
aggravated by active service.  38 U.S.C.A.§ § 1101, 1112, 1113, 
1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  

2.  The schedular criteria for a 10 percent evaluation for the 
service-connected corneal scar of the left eye have been met for 
the entire course of the appeal period. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6009 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 5102, 5103, 
5103A, 5107), which applies to all pending claims for VA benefits, 
and which provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by the 
VA.  

First, the VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. §§ 
5102 and 5103).  Second, the VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate his or her claims.  
See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 
U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments 
were effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. §3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  See 66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.   

In the present case, a substantially complete application was 
received in September 1998.  Thereafter, in a rating decision 
dated in June 1999, the issues on appeal were denied.  Only after 
that rating action was promulgated did the AOJ, in August 2001 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need for 
the claimant to submit any evidence in his or her possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This is not a reasonable construction of section 5103(a).  There 
is no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in August 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case (SSOC)] was 
provided to the appellant.  The claimant has been provided with 
every opportunity to submit evidence and argument in support of 
his or her claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant. 

In the present case, the Board finds that VA's redefined duty to 
assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that discussions as contained in the 
rating decisions, in the subsequent statement of the case, and 
supplemental statements of the case, in addition to correspondence 
to the appellant, have provided him with sufficient information 
regarding the applicable regulations and the evidence necessary to 
substantiate his claim.  The veteran has been properly informed of 
the VCAA as noted above.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   The Board finds, therefore, that such documents 
are essentially in compliance with VA's revised notice 
requirements.  The Board finds that VA does not have any further 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  The evidence of record includes private and VA 
treatment records and reports of VA examinations.  The Board is 
not aware of any additional relevant evidence which is available 
in connection with the issue on appeal, and concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  Accordingly, the 
Board concludes that remanding the claim for additional 
development under the new statute and regulations is not 
necessary, and reviewing the claims without remanding is not 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In addition, in the August 2001 letter sent to the veteran from 
the RO, the veteran was informed that he should send any 
additional information within 90 days.  A recent court decision 
held that VA must wait one year before denying a claim.  See 
Paralyzed Veterans of America, et. al. v. Secretary of Department 
of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003).  In the 
Veterans Benefits Act of 2003, Congress reinstated VA's authority 
to make decisions on all claims without waiting one year.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Therefore, the Board may proceed with 
adjudication of this claim.  


Arthritis of the Hips

Service medical records show that in April 1990, the veteran was 
treated for left hip pain and found to have left adductor 
tendonitis.  X-rays, including a CT scan of the hips were 
negative.  

On VA examination in November 1998, the veteran complained of pain 
of both hips.  Flexion was from 0 to 90 degrees in both hips, with 
abduction from 0 to 30 degrees, extension to 25 degrees, adduction 
to 22 degrees, external rotation to 60 degrees, and internal 
rotation to 40 degrees with some difficulty.  X-rays were normal.  
The examiner degenerative joint disease of the hips.  In an April 
1999 addendum, the examiner reconsidered his findings based on the 
X-ray evidence and diagnosed normal hips despite pain on motion.  

VA outpatient treatment records show that in October 2000, the 
veteran complained of hip pain.  On VA examination in October 
2001, the veteran reported having pain in the high gluteal area.  
Flexion of the hips was to 110 and then the veteran had some low 
back pain.  It was noted that X-rays performed in October 2000 
were reported to be normal.  The examiner opined that based on X-
ray studies it did not appear that the veteran had a joint problem 
and that he did not believe the veteran had degenerative arthritis 
of the hips.  

The veteran testified before the undersigned in September 2002 
that he was a paratrooper in service and that jumps in service 
caused a hip disability.  He stated that he was treated in service 
for hip pain.  He reported that he continues to have hip pain.  A 
complete transcript is of record. 

The veteran was examined by VA in April 2003.  He complained of 
hip pain in his hips.  Flexion of the hips was to 120 degrees, 
bilaterally, extension was 0 to 30 degrees, abduction was to 20 
degrees, adduction was to 40 degrees, external rotation was to 85n 
degrees and internal rotation was to 40 degrees.  An MRI of the 
hips was normal.  The diagnosis was chronic bilateral hip pain 
with negative MRI of the hips.  

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 
2002).  

For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) (2003).  

In addition, if a veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of such 
service, that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  Such a presumption would be rebuttable, 
however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be related 
to service.  38 C.F.R. § 3.303(d) (2003).  

While the veteran has complaints of hip pain, there is no medical 
evidence that the veteran currently has a hip disability, to 
include arthritis.  Radiographic tests including a CT scan and an 
MRI have shown the hips to be normal.  

As noted, the medical evidence does show that the veteran has 
complaints of hip pain.  However, a symptom of pain is not a 
disability.  Symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
In the present case, the medical evidence of record does not 
reflect a diagnosis of an underlying hip disorder which causes the 
complaints of pain.

The veteran's own implied assertions that he currently has 
arthritis of the hips are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is competent 
to testify as to his symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and knowledge 
are competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The medical evidence of 
record does not reflect findings or diagnosis of a hip disorder.  

Under the case law, it is clear that a fundamental element of a 
claim for service connection is competent evidence of "current 
disability."  See Rabideau v. Derwinski, 2 Vet App 141 (1992).  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted in a 
disability.  A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award of 
service connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the Court has 
held, the regulatory definition of "disability" is the 
"...impairment of earning capacity resulting from such diseases or 
injuries and their residual conditions..." 38 C.F.R. § 4.1 (2003); 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Under these 
criteria, a "disability" for VA compensation benefit purposes is 
not shown to be present in this case.

After consideration of all the evidence, the Board finds that the 
veteran does not have a hip disorder.  The preponderance of the 
evidence is against the claim for service connection for arthritis 
of the hips, and the claim is denied.  Since the preponderance of 
the evidence is against the claim for service connection, the 
benefit of the doubt doctrine is not for application with regard 
to this claim.  VCAA; Gilbert, 1 Vet. App. 49.  


Corneal Scar of the Left Eye

The service medical records show that the veteran injured his left 
eye in July 1985, resulting in a corneal scar.  On VA examination 
in November 1998, the examiner noted that the veteran had a 20/20 
vision in the left eye.  The cornea was clear, the lens was clear 
and the iris win normal with no iris defect.  The examiner noted 
an almost full thickness scar of the left eye.   The diagnosis 
was, foreign body scar, left cornea, not affecting vision.  

In December 2000, the veteran underwent an eye examination at VA.  
He complained of blurring, red eyes, and photophobia.  Visual 
acuity in the left eye was 20/20.  There was no corneal 
encroachment.  The lids, anterior chamber and the lens were clear.  
Disc, macula, vessels and mid-periphery were within normal limits.  

The veteran testified at his September 2002 hearing before the 
undersigned that he experienced pain of the left eye, redness, and 
swelling.  A complete transcript is of record. 

The veteran was examined by VA in April 2003.  The veteran 
complained of light sensitivity of the left eye as well as 
irritation and redness.  Uncorrected vision in the left eye was 
20/50 and corrected vision was 20/20.  There was no afferent pupil 
defect.  External examination was normal.  The lids, lashes and 
lacrimals were normal.  Nasal and temporal pinguencula were noted.  
A corneal scar was noted at the mid-peripheral area of the 1 
o'clock meridian of the left cornea.  Visual axis was clear.  The 
anterior chamber was deep and clear.  The iris and the lens were 
clear.  Vitreous was clean and disk was clear.  Vessels, macula, 
and periphery were normal.  The pertinent impressions were, low 
refractive error, bilateral pinguencula and corneal scar.  The 
examiner stated that the cause of the pinguencula is unknown, but 
there is an association with chronic sun and wind exposure.  It 
was reported that the cornea scar was due to trauma and that it 
did not cause visual acuity.  The examiner noted that the 
refractive error was more likely than not developmental.   

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has already 
been established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board also notes that in a recent case, Fenderson v. West, 12 
Vet. App. 119 (1999), the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an initial 
rating assigned following a grant of service connection -- which 
describes the present case -- and a claim for an increased rating 
of a service connected disability.  Accordingly, the issue for 
appellate consideration is reflected on the first page of this 
decision in accordance with Fenderson.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2003).

Review of the claims folder in the present case indicates that the 
service-connected corneal scar of the left eye is currently 
evaluated as noncompensably disabling, effective from September 
1998, pursuant to Diagnostic Code 6009.  According to this 
Diagnostic Code, an unhealed injury of the eye, in chronic form, 
will be rated from 10 percent to 100 percent based upon the extent 
of impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, with an additional 10 
percent added during the continuance of active pathology.  The 
minimum evaluation during active pathology is 10 percent.  38 
C.F.R. § 4.84a, Diagnostic Code 6009 (2003).  

Throughout the current appeal, the veteran has asserted that his 
service-connected left eye disability is more severe than the 
current noncompensable evaluation indicates.  In particular, the 
veteran cites pain in, as well as redness, and swelling of his 
left eye.  The veteran asserts that such symptomatology warrants a 
compensable rating for this service-connected disability.

The veteran's descriptions of this service-connected pathology are 
deemed to be competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In this regard, the Board notes that, the 
veteran maintains that his symptoms result in episodic incapacity 
and that, as such, a compensable rating of 10 percent for the 
service-connected left eye is warranted.  The evidence of record 
indicates that the veteran's service-connected left eye disability 
is manifested by complaints of pain, light sensitivity, blurring, 
redness, and swelling.  There are no objective findings of which 
show that the corneal scar has resulted in a decrease in visual 
acuity.  However the veteran has had consistent complaints of pain 
or irritation in the left eye.  His scar has been described as 
being almost full thickness, and the Board finds that such 
evidence does support the conclusion that the service-connected 
left eye disability eye has resulted impairment such as pain and 
irritation that warrants a 10 percent evaluation during the entire 
course of the appeal period.  38 C.F.R. § 4.84a, Diagnostic Code 
6009 (2003).  

When granting an increased rating, the Board must also explain why 
a higher rating is not warranted.  See Shoemaker v. Derwinski, 3 
Vet. App. 248, 253 (1992).  The diagnostic code provides for a 
rating of up to 100 percent for eye injuries, but does not provide 
any objective criteria for determining the appropriate rating 
except for a rating based on loss of visual acuity or the field of 
vision.  As found above, the veteran's eye injury has not resulted 
in any loss of visual acuity or the field of vision.

The Board is aware that its inquiry is not strictly limited to the 
stated schedular criteria.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002) [the criteria set forth in the rating schedule do not 
constitute an exhaustive list of symptoms, but rather are examples 
of the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the evidence does 
not identify any factors which would call for the assignment of a 
disability rating in excess of 10 percent for the veteran's 
service-connected corneal scar, and the veteran and his 
representative have pointed to no such factors.  

The Board additionally notes in passing that in accordance with 38 
C.F.R. § 4.118, Diagnostic Code 7804, prior to and after August 
30, 2002, tender and painful scars may receive a maximum 10 
percent disability rating.  The primary manifestation of the 
corneal scar is pain.  By comparing the rating to be assigned for 
the corneal scar to the rating criteria applicable to scars in 
general, by analogy, the Board finds that the corneal scar is 
appropriately rated at 10 percent.  See 38 C.F.R. § 4.118, 
including as amended by 67 Fed. Reg. 49,590 (July 31, 2002).  As 
discussed above, the corneal scar does not result in any 
limitation of function, such as loss of visual acuity or 
limitation of visual field.  The Board finds, therefore, that the 
criteria for a rating in excess of 10 percent are not met under 
either the currently assigned diagnostic code for eye injuries or 
a diagnostic code for scars.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) (2003), 
provides that, in "exceptional case[s], where the schedular 
evaluations are found to be inadequate, . . . an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities . . ." may be granted.  Generally speaking, for a 
specific case to be deemed "exceptional," it should present "such 
an exceptional or unusual disability picture[,] with such related 
factors as marked interference with employment or frequent periods 
of hospitalization[,] as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b) (2003).

The Board finds that the veteran's disability does not constitute 
an "exceptional case" as to allow for the assignment of an 
extraschedular rating.  The record does not show either that the 
veteran's disability subjects him to frequent periods of 
hospitalization or that it interferes with his employment to an 
extent greater than that which is contemplated by the assigned 
rating, as deemed appropriate by the Board.  And, as is apparent 
from the foregoing discussion, it cannot be said that the 
schedular rating criteria are inadequate in this instance. 


ORDER

Service connection for arthritis of the hips is denied.  

An initial rating of 10 percent for corneal scar of the left eye 
is granted, subject to controlling law and regulations applicable 
to payment of monetary benefits. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



